Upon a full bearing of tbe evidence and the counsel, tbe court found tbat as to tbe first reason, said Daniel tbe testator, at tbe time of making and executing, said will was of sound disposing mind and memory. As to tbe second reason, tbe court found tbat said testator did not at the same time be made and executed bis will, first make and execute a deed to said Jonathan Avery, of a part of bis lands, etc. as tbe appellants in them reason have alleged. And as to tbe third reason, tbe court were of opinion tbat it was insufficient, and thereupon affirmed tbe judgment of tbe Court of Probate.